DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application is a 371 of PCT/CA2017/051230 filed October 17, 2017, which claims benefit of 62/412,325 October 25, 2016.
Status
This Office Action is in response to Applicants' Communication filed on November 29, 2021 in which Claims 11 and 12 are canceled. Claims 1-10, 13 and 14 are pending in the instant application, which will be examined on the merits.

The following ground of rejection of record in the previous Office Action are maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Leung et al (WO 2011/072365 A1, provided with the IDS filed 9/01/2021) in view of Singh et al (US Publication No. 2018/0094185 A1, having a PCT filing date of 4/22/2015, provided with the attached PTO-892) and .
	Applicants claimed a process for producing spherical crystalline cellulose nanoparticles (SCCNPs) comprising contacting a cellulosic material with an effective amount of a reagent comprising potassium peroxomonosulfate (KHS05).
	The Leung et al WO publication discloses a process that involve providing a cellulosic material; contacting the cellulosic material with an inorganic persulfate at an elevated temperature to produce cellulose nanocrystals; and recovering the cellulose nanocrystals (see page 2, line 30 to page 3, line 2), whereby the inorganic persulfate may be selected as potassium persulfate (K2S2O8)(see page 3, line 4).  The Leung et al publication discloses that the persulfate is provided in an aqueous solution, wherein the aqueous solution has concentration of persulfate in a range from about 0.5 M to about 2.0 M (see page 3, 4th paragraph), which covers the potassium peroxomonosulfate in an aqueous medium and in a concentration ranging from about 0.20 M to about 1.25 M as recited in instant Claims 2-6 and 13.  The Leung et al publication discloses the process being conducted at a temperature range from about 45ºC to about 80ºC, which fall within the temperature range from about 40ºC to about 80ºC recited in instant Claim 8.  Example 1 of the Leung et al publication discloses the starting biomass material (0.1 g) added to 10 mL of 1 M persulfate solution (see page 6, lines 23 and 24), which embraces the 1:1 to about 1:10 wt/wt ratio of the cellulose material to the reagent recited in instant Claims 7 and 14.
	The instantly claimed process for producing spherical crystalline cellulose nanoparticles differs from the process disclosed in the Leung publication by contacting a cellulosic material with an effective amount of a reagent comprising potassium peroxomonosulfate (KHSO5).

The rationale used to support a conclusion of obviousness in the instant rejection of the claims include the simple substitution of one known element for another to obtain predictable results.
One of ordinary skill in this art would be motivated to combine the teaching of the Leung et al WO publication with the teaching of the Singh et al US publication to reject the instant claims since both references disclose cellulose material being reacted with potassium persulfate.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the potassium persulfate used in the reaction with cellulose material in the Leung et al WO publication with potassium peroxomonosulfate in view of the recognition in the art, as suggested by the Singh et al US publication, that a cellulose composition treated with potassium monopersulfate or potassium peroxomonosulfate provides a suitable composition that would be effective for treatment of subterranean formation.
Response to Arguments
Applicant's arguments filed November 29, 2021 have been fully considered but they are not persuasive. Applicants argue that the product obtained by the Leung et al WO publication is composed of cellulose nanoscale crystals with a cylindrical shape, which is in contrast to present process that produces spherical crystalline nanoparticles of cellulose.  This argument is not persuasive since the mention of cylindrically shaped crystals was not found in the Leung et al WO publication.  The 37 C.F.R. § 1.132 Declaration by John Ha-Thanh Luong filed November 29, 2021 was noted and carefully considered.  The declaration argues the use of a triple salt KHSO5:0.5 KHSO4.K2SO4 being used in the currently claimed process to produce spherical crystalline cellulose 5:0.5 KHSO4.K2SO4 recited in Claim 2 should be inserted into Claim 1 as the reagent used in the process for producing spherical crystalline cellulose nanoparticles in order to overcome the prior art rejection.  Accordingly, the rejection of Claims 1-10, 13 and 14 under 35 U.S.C. 103 as being unpatentable over Leung et al (WO 2011/072365 A1) in view of Singh et al (US Publication No. 2018/0094185 A1) is maintained for the reasons of record.

Allowable Subject Matter
Claims 2, 3 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not disclose a process for producing spherical crystalline cellulose nanoparticles comprising contacting a cellulose material with an effective amount of the triple salt KHSO5:0.5 KHSO4.K2SO4 as the reagent.

Summary
No claim has been allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVERETT WHITE whose telephone number is (571)272-0660. The examiner can normally be reached on M-F from 11 am - 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang, Ph.D. can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 
assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Everett White/
Examiner, Art Unit 1623

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623